   Case: 1:21-cv-00069-SNLJ Doc. #: 3 Filed: 05/04/21 Page: 1 of 6 PageID #: 51




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 HOSEA L. ROBINSON,                                )
                                                   )
                 Plaintiff,                        )
                                                   )
           V.                                      )          No. 1:21-CV-69 SNLJ
                                                   )
 STATE OF MISSOURI, et al.,                        )
                                                   )
                 Defendants,                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiffs pro se complaint. The complaint

is defective because it is not drafted on the Court's form. See E.D. Mo. Local Rule 2.06(A).

Additionally, plaintiff must either pay the filing fee or file a motion to proceed in forma pauperis.

See 28 U.S.C. § 1915(a).

       Plaintiff, a prisoner at Southeast Correctional Center ("SECC"), filed his lawsuit with the

Court on April 26, 2021. The handwritten complaint, which numbers twenty-three (23) pages, is

difficult to read. However, it appears to seeks redress on two incidents or issues: (1) plaintiff seeks

dismissal of his criminal charges in the State of Missouri; and (2) plaintiff seeks injunctive relief

with regard to what he perceives to be violations of the Americans with Disabilities Act ("ADA").

It is unclear if plaintiffs claims of violations of the ADA are in regard to dismissal of his criminal
                  .
charges or if they are related to allegations at SECC.

       Plaintiffs allegations appear to be the same as those raised by him in previous lawsuits in

this Court. See, e.g., Hosea v. Payne, No. 4:18-CV-1224 CDP (E.D.Mo) (§ 2254 action dismissed

for failure to exhaust state court remedies); Robinson v. Clarke, No. 1:20-CV- l 03 AGF (E.D.Mo)

(ADA action dismissed pursuant to 28 U.S.C. § 1915(g) ("three strikes")).
   Case: 1:21-cv-00069-SNLJ Doc. #: 3 Filed: 05/04/21 Page: 2 of 6 PageID #: 52




       It is unclear to the Court whether plaintiff intends for this action to be filed as a civil action

under 42 U.S.C. § 1983 or as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Both the federal habeas corpus statute, 28 U.S.C. § 2254, and the civil rights statute, 42 U.S.C. §

1983, provide access to a federal forum for claims of unconstitutional treatment at the hands of

state officials. But these statutes differ in both scope and operation.

       Generally, a prisoner's challenge to the validity of his confinement or to matters affecting

its duration falls within the province of habeas corpus and, therefore, must be brought pursuant to

§ 2254. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). On the other hand, challenges involving

the circumstances of confinement, or how one ended up in confinement, may be presented in a §

1983 action. Often, the Court looks to the relief requested by plaintiff to see what type of action

he is seeking. If plaintiff is seeking money damages for civil rights violations relating to his

conditions of confinement, the case is most likely a§ 1983 action. However, if plaintiff is seeking

to expunge or vacate his conviction, the action is most likely one brought pursuant to habeas

corpus, or§ 2254.

       In this case, plaintiff does not state what relief he is seeking. Based on the allegations, this

appears to be a "hybrid" action of some sort, where plaintiff is seeking both relief under 42 U.S.C.

§ 1983, as well as under 28 U.S.C. § 2254. The Court will not allow plaintiff to proceed under

both statutes simultaneously in one action. If plaintiff wishes to bring both actions in this Court,

he must file two separate actions, seeking separate relief under the two different statutes.

       Plaintiff will be required to submit an amended complaint on a court-provided form

clarifying his claims. Because it is unclear whether plaintiff seeks relief under 42 U.S.C. § 1983

or 28 U.S.C. § 2254, the Court will direct the Clerk of Court to send plaintiff forms for both types

of cases. Plaintiff should inform the Court whether he intends for this action to be brought under



                                                   2
    Case: 1:21-cv-00069-SNLJ Doc. #: 3 Filed: 05/04/21 Page: 3 of 6 PageID #: 53




42 U.S.C. § 1983 or 28 U.S.C. § 2254 by filing the appropriate forms in this case. If plaintiff

wishes to pursue claims under both statutes, he will need to file a second, separate action in this

Court. 1

           Plaintiff is warned that if files a motion under§ 2254, 2 any future§ 2254 motions will be

subject to the restrictions on filing second or successive motions. That is, plaintiff will not be

permitted to bring a second or successive§ 2254 motion unless the United States Court of Appeals

for the Eighth Circuit certifies that the second or successive motion meets the requirements set

forth in 28 U.S.C. § 2244(b)(3)(A). Furthermore, plaintiff is warned that § 2254 motions are

subject to a one-year limitations period. See 28 U.S.C.§ 2244(d).

         Plaintiff has twenty-one (21) days from the date of this Order to file an amended complaint

on the Court's form in accordance with the specific instructions set forth here. All claims in the

action must be included in one, centralized complaint form. See Fed. R. Civ. P. 8(a). Plaintiffs

amended complaint should be clear on how the claims raised in this matter differ from those filed

in other pending matters.

         Additionally, plaintiff is warned that the filing of an amended complaint replaces the

original complaint, so plaintiff must include each and every one of the claims he wishes to pursue

in the amended complaint. See, e.g., In re Wireless Telephone Federal Cost Recovery Fees

Litigation, 396 F.3d 922,928 (8th Cir. 2005). Any claims from the original complaint that are not

included in the amended complaint will be deemed abandoned and will not be considered. Id. The

allegations in the complaint must show how each and every defendant is directly responsible for



1 Plaintiff is reminded that he is currently barred from bringing actions in forma pauperis in this Court unless he is
under imminent danger. See 28 U.S.C. § 1915(g).
2 Plaintiff should be aware that in order to bring his habeas action pursuant to § 2254 before this Court, he must have

exhausted his state court remedies prior to doing so. See Frederickson v. Wood, 87 F.3d 244,245 (8th Cir. 1996). As
plaintiff has indicated in his complaint that his state criminal action is still pending on appeal, it does not appear that
he has fully exhausted his state court remedies.

                                                            3
   Case: 1:21-cv-00069-SNLJ Doc. #: 3 Filed: 05/04/21 Page: 4 of 6 PageID #: 54




the alleged harms. If plaintiff wishes to sue defendants in their individual capacities, plaintiff must

specifically say so in the amended complaint. If plaintiff fails to sue defendants in their individual

capacities, this action may be subject to dismissal.

          All of plaintiffs claims should be clearly set forth in the "Statement of Claim." If plaintiff

fails to file an amended complaint on the Court's form within thirty days and in compliance with

the Court's instructions, the Court will dismiss this action without prejudice and without further

notice.

                    Motion for Injunction and Temporary Restraining Order

          Attached to plaintiffs complaint is a motion for injunctive relief. Plaintiff asserts that he

is seeking dismissal of "all criminal charges" against him with "extreme prejudice."

          Petitioner challenges a state court judgment and sentence entered in State v. Robinson, No.

1722-CR04070-01 (22nd Jud. Cir. 2018). There, on February 1, 2018, a jury convicted petitioner

of statutory rape. On May 21, 2018, petitioner was sentenced to serve 20 years in prison. Id His

appeal of his conviction and sentence was denied on November 21, 2019. State v. Robinson, No.

ED 107079 (Mo.Ct.App.2020).

          On July 2, 2018, petitioner filed a motion for post-conviction relief pursuant to Missouri

Supreme Court Rule 29.15. Robinson v. State of Missouri, No. 1822-CC10735 (22nd Jud. Cir.

2018). This action is still pending.

          "Whether a preliminary injunction should issue involves consideration of (1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm and the injury that

granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest." Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d

109, 113 (8th Cir. 1981). These factors are also considered to determine the propriety of a



                                                    4
   Case: 1:21-cv-00069-SNLJ Doc. #: 3 Filed: 05/04/21 Page: 5 of 6 PageID #: 55




temporary restraining order. See S.B. McLaughlin & Co., Ltd. v. Tudor Oaks Condo. Project, 877

F.2d 707, 708 (8th Cir. 1989).

        "In balancing the equities no single factor is determinative." Dataphase, 640 F.2d at 113.

The relevant inquiry is "whether the balance of equities so favors the movant that justice requires

the court to intervene to preserve the status quo until the merits are determined." Id. The burden

of proof is on the party seeking injunctive relief. Ge/co Corp. v. Coniston Partners, 811 F.2d 414,

418 (8th Cir. 1987).

       As noted above, it appears plaintiff is seeking injunctive relief with regards to his criminal

conviction and sentence. He seeks release from custody. Because review of plaintiffs criminal

conviction is still pending in Missouri State Court, the balance of equities favors letting the

Missouri State Court finish its review of plaintiffs conviction and sentence prior to federal court

intervention in the matter. Additionally, this Court is authorized to issue writs of mandamus or

other extraordinary writs only in aid of its jurisdiction, either existing or potential. See 28 U.S.C.

§ 165l(a); Middlebrooks v. Thirteenth Judicial Dist. Circuit Court, Union County, 323 F.2d 485,

486 (8th Cir.1963). The actions of the Missouri Court of Appeals are not within the jurisdiction of

this Court. See Middlebrooks, 323 F.2d at 486; Veneri v. Circuit Court of Gasconade Co., 528

F.Supp. 496, 498 (E.D.Mo.1981)(federal courts have no superintending control over, and are

without authority to issue writ of mandamus to direct, state court or its judicial officers in

performing duties). As such, this Court must decline to enter an injunction telling the State of

Missouri, or one of its Courts, to release plaintiff from custody at this time.

       Accordingly,




                                                  5
   Case: 1:21-cv-00069-SNLJ Doc. #: 3 Filed: 05/04/21 Page: 6 of 6 PageID #: 56




        IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's 'Prisoner Civil Rights Complaint' form, '2254 Habeas Corpus Petition' form, and

'Application to Proceed in District Court without Prepaying Fees or Costs' form.

        IT IS FURTHER ORDERED that plaintiff must file an amended complaint, in

accordance with the instructions set forth above, on the Court's form within twenty-one (21) days

of the date of this Order.

        IT IS FURTHER ORDERED that plaintiff must either pay the full filing fee or submit

an application to proceed without prepayment of fees and costs within twenty-one (21) days of

the date of this Order. Because plaintiff is a "three striker" under the PLRA, he must be under

imminent danger in order to proceed in forma pauperis in a civil rights action. If he is not under

imminent danger at the time of the filing of his complaint, he will be required to pay the full amount

of the $400 filing fee.

       IT IS FURTHER ORDERED that, if plaintiff chooses to submit an application to proceed

without prepaying fees or costs and plaintiff maintains a prison account at SECC, he shall file a

certified copy of his prison account statement for the six-month period immediately preceding the

filing of the complaint, within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiffs motion for injunctive relief [Doc. #2] is

DENIED at this time.

       IT IS FINALLY ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice and without further notice.

       Dated this   4-ft-_ day of May, 2021.



                                                  SENIOR UNITED STATES DISTRICT JUDGE


                                                  6
